Title: To James Madison from Isaac Cox Barnet, 3 May 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


3 May 1803, Antwerp. “I am just now favoured with a letter from Mr. Skipwith dated 30 Ulto. in which he says ‘this instant I have yours of the 27th. I expect you will hear from our Minister … and probably you will be informed of his and Mr. Monroe’s intention of naming you one of the Commissioners that is expected to be formed here for the liquidation of Americans [sic]. … This business cannot be of three months duration and therefore will not interfere much with your project of establishing yourself at Havre. I presume of course that you have continued since the receipt of your Commission for Antwerp, to inform the Government of your choice of Havre. War is supposed here to be actually taking place. I have little doubt of it myself.’”
Skipwith’s news was communicated confidentially, and Barnet passes it to JM in the hope of “giving some interesting and early information.” Takes advantage of the intention of the Betsey, “said to be a remarkable fast Sailor,” to set sail in the morning. Expects to receive the letter from Livingston by the mail of 4 May. “I am highly sensible for the honor intended me. But am I equal to the object? I should call in the experience I have had, and hope that my zeal and the friendly guidance of those who choose me, would aid me in accomplishing it with honor and advantage.” Has long been “the Sport of events,” but is zealously attached to U.S. interests and will be prompt to obey when these interests call. “As I have not yet formed a fixed commercial establishment—owing to the unsettled State I have been in—I am willing to take what may fall to my Share in the turning of the Wheel.… Fortune has never yet deigned to Smile on me, except in a happy encrease of progeny.” Is extremely anxious to learn the fate of bills he drew from Bordeaux. Has authorized G. M. Woolsey of New York to inquire about them as the failure of a commercial house at Bordeaux has made him Woolsey’s debtor for the approximate sum of the bills. “I have no other and had made no other Merchantile engagement, and in addition to the hardship of the event, it is mortifying and inconvenient to me to propose means to obviate the delay I may experience before a Settlement with my debtors.” Hopes the accounts he transmitted with the bills will be settled. “In regard to the Consulate I may be fixed in, I am equally prepared for either Havre or this one—neither shall be a disappointment of moment tho’ I confess, that in doubt about War, I would rather not encrease my expences by an unfruitful removal.” The Moniteur “is Silent as usual on the State of affairs.” Trade in France is in a general state of stagnation.
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 3 pp. Marked “private.” Docketed by Wagner as received 29 June.



   
   Livingston and Monroe appointed Barnet, William Maclure, and John Mercer to the American commission for the liquidation of claims on 18 May 1803 (Moore, International Adjudications, 5:214).



   
   Article 11 of the 1803 convention provided that all decisions on claims should be made within one year of the exchange of ratifications. The commission’s first meeting was on 5 July 1803 and its last was on 1 Dec. 1804 (ibid., 5:213, 217, 270).



   
   See Barnet to JM, 30 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:352).



   
   A full transcription of this document has been added to the digital edition.

